[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                        MARCH 26, 2009
                                    No. 07-11735
                                                                       THOMAS K. KAHN
                              ________________________
                                                                           CLERK

                      D. C. Docket No. 02-00111-CR-T-17-MAP


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                           versus

JUNE D. SCHULTZ,

                                                                 Petitioner-Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                     (March 26, 2009)

Before BLACK and MARCUS, Circuit Judges, and QUIST,* District Judge.

PER CURIAM:


       *
       Honorable Gordon J. Quist, United States District Judge for the Western District of
Michigan, sitting by designation.
      June Schultz’s husband, Gregory G. Schultz, was found guilty of numerous

charges of money laundering and fraud-related offenses that occurred between

1996 and 2000. Ultimately, the district court entered a money judgment against

Gregory Schultz. The United States then moved for a Preliminary Order of

Forfeiture for the substitute asset of Gregory Schultz’s one-half interest in real

property located at 3175 San Mateo Street in Clearwater, Florida. The district

court granted the motion and entered the Preliminary Order of Forfeiture.

      Pursuant to 21 U.S.C. § 853(n), June Schultz filed a third-party petition in

which she asserted a sole interest in the San Mateo property and, therefore,

superior title to Gregory Schultz’s one-half interest. June Schultz and the United

States then filed cross-motions for summary judgment. The district court denied

June Schultz’s motion for summary judgment and granted the United States’

motion. June Schultz appeals the district court’s grant of summary judgment to

the United States.

      After reviewing the record and the parties’ briefs, and having the benefit of

oral argument, we affirm the district court’s grant of summary judgment to the

United States. June Schultz had the burden under 21 U.S.C. § 853(n)(6) to prove

by a preponderance of the evidence that her interest in the San Mateo property was




                                          2
superior to her husband’s interest. She failed to meet her burden. Therefore, we

affirm the district court.

      AFFIRMED.




                                        3